 

Exhibit 10.1

Jeffrey Baer

Stuart Clarke

Thomas Fiato

Donna Milrod

September 08, 2010

Re: Nevada Property 1 LLC

Lady and Gentlemen:

This letter will set forth the agreement (the “Agreement”) between Deutsche Bank
AG (“Deutsche Bank”) and Jeffrey Baer, Stuart Clarke, Thomas Fiato and Donna
Milrod (collectively, and so long as they remain Members of Nevada VoteCo LLC,
the “Independent Managers”). The Independent Managers are officers of Deutsche
Bank AG New York Branch, which is a branch of Deutsche Bank AG.

On August 29, 2008, Nevada Property 1 LLC, which is an indirect 100% subsidiary
of Deutsche Bank, acquired ownership of the Cosmopolitan Mortgage Loan from
Deutsche Bank Trust Company Americas, another Deutsche Bank subsidiary. Nevada
Property 1 LLC then acquired The Cosmopolitan Resort Casino (the “Property”) at
a Trustee foreclosure sale on September 3, 2008, and is the current owner of the
Property. In furtherance of their responsibilities and duties as managers of
Deutsche Bank, the Independent Managers have acquired all of the membership
interests in Nevada VoteCo LLC (“VoteCo”) which holds 100% of the voting units
of Nevada Property 1 LLC (the “Voting Units”). Deutsche Bank further understands
that the Independent Managers have applied to the Nevada Gaming Commission for
approval to participate in the management of the gaming operations of the
Property (the “Gaming Operations”) in conjunction with the acquisition of the
Voting Units.

Deutsche Bank agrees that it will not take any action to influence the
Independent Managers in the exercise of their management or voting rights in
respect of the Gaming Operations at the Property, and Deutsche Bank hereby
authorizes the Independent Managers to exercise such rights independently of,
and without consultation with, Deutsche Bank. Deutsche Bank further agrees that
the terms of this Agreement shall be binding on any successor Independent
Manager of Nevada VoteCo LLC.

If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this letter, whereupon this letter will constitute our
agreement with respect to the subject matter hereof. This Agreement shall
terminate with respect to any Independent Manager if, and at such time as, such
Independent Manager is no longer a member of Nevada VoteCo LLC.



--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG

       INDEPENDENT MANAGERS  

By:

 

/s/ Stefan Krause

     By:  

/s/ Jeffrey Baer

    Member of the Management Board and Chief Financial Officer                
By:  

/s/ Stuart Clarke

 

By:

 

/s/ Fabrizio Campelli

           Head of Group Strategy and Planning                 By:  

/s/ Tom Fiato

         By:  

/s/ Donna Milrod

                       